Fourth Court of Appeals
                               San Antonio, Texas
                                   December 28, 2018

                                   No. 04-18-00881-CV

                            THE CITY OF SAN ANTONIO,
                                     Appellant

                                            v.

                                    Elena HERRERA,
                                         Appellee

                From the 224th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2017-CI-10253
                       Honorable Antonia Arteaga, Judge Presiding


                                     ORDER
       The Appellant’s Unopposed Motion for Extension of Time to File Brief is GRANTED.
The appellant’s brief is due on January 16, 2019.



                                                 _________________________________
                                                 Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of December, 2018.



                                                 ___________________________________
                                                 KEITH E. HOTTLE,
                                                 Clerk of Court